Per Curiam.
On September 18, 1888, in the district court of Dundy county, the plaintiff in error was tried by jury and con*34victed on a plea of not guilty to an information by the proper officer charging him with obtaining money', $50, by false representations to William G. Thomas, the money being the property of William Thomas.
It was substantially charged that the plaintiff in error on October 15, 1887, intending unlawfully and fraudulently to cheat and defraud William Thomas, did falsely, knowingly, designedly, and unlawfully pretend to Will. G. Thomas that he was the owner of a certain pair of mares; that, by means of the false representations, he obtained from Will. G. Thomas $50 and the personal property of William Thomas.
It is set up by the plaintiff in error that the court erred in proceeding to trial against his protest and exception; and that the information does not charge the offense of obtaining money by false pretense, but by false representation, which are not the words of the statute, and that the language of the statute must be followed strictly.
These and the other errors assigned and argued on behalf of the plaintiff in error are overruled, as no reversible error appears as to the proceedings at the trial; and it is not questionable that false pretense is substantially charged in the information.
It was, however, competent to allege that the false representations of ownership of the property, for which a chattel mortgage was given as security for the loan of $50, were made to an agent, who had authority to make the loan; it would be a sufficient allegation, notwithstanding the principal did not interfere, nor act upon the representations, otherwise than through his agent. In this case the information fails to allege that the false representations and false pretenses were made to William G. Thomas, as the agent of William Thomas, whose property alone was obtained.
In the opinion and brief of the attorney general, who appeared and argued the case to the court for the state, this (Jefect was fatal to a legal conviction in the court be*35low — maintaining that to allege that William Thomas was fraudulently deceived of property by false representations made by J. R. Jacobs to Will. Gf. Thomas is not a sufficient allegation, nor is it Q,. E. D. that Jacobs intended to defraud William Thomas. With this opinion and argument of the .attorney general the court is content.
The conviction in the court below is reversed, and the ■information against the plaintiff in error is
Dismissed.
The other judges concur.